Not for Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit

No. 04-1167

                         DONALD C. HUTCHINS,

                        Plaintiff, Appellant,

                                     v.

                AMERICAN ARBITRATION ASSOCIATION,

                        Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. Michael A. Ponsor, U.S. District Judge]


                                  Before

                        Selya, Circuit Judge,
                   Stahl, Senior Circuit Judge,
                     and Lynch, Circuit Judge.



     Donald C. Hutchins on brief pro se.
     John M. Simon, with whom Kay H. Hodge and Stoneman, Chandler
& Miller LLP were on brief, for appellee.



                          September 14, 2004
          Per Curiam. After carefully considering the briefs

and record on appeal, we affirm for substantially the reasons

stated by the district court. The appellant fails to show that

the negligence claim was not properly dismissed on the ground

of arbitral immunity.   New England Cleaning Servs., Inc. v.

American Arbitration Ass'n, 199 F.3d 542 (1st Cir. 1999).

          Affirmed.

          1st Cir. Rule 27(c).




                             -2-
-3-